Per Curiam.

It is now here ordered and ádjudged by this Court that the judgment of the Court of Civil Appeals of the State of Texas in this cause be, and the same is hereby, vacated, and this cause be, ,and the same is hereby, remanded, without costs to either party, to the said Court of Civil Appeals with directions for further proceedings in the light of the decision of the Supreme Court of Texas in Magnolia Petroleum Co. v. Hamilton, 283 S. W. 475, and of the decisions of this Court in Missouri ex rel. Wabash Ry. Co. v. Public Service Commission, 273 U. S. 126; Dorchy v. Kansas, 264 U. S. 286; Gulf, Colorado & Santa Fe Ry. Co. v. Dennis, 224 U. S. 503.